EXHIBIT 10.11

 

EMPLOYMENT AGREEMENT

 

Agreement, made and entered into on the 26 day of August, 1998, by and between
PULITZER INC., a Delaware corporation with its principal offices in St. Louis,
Missouri (the “Company”), and TERRY EGGER, a resident of the State of Missouri
(“Egger”).

 

1. Employment. The Company will employ Egger, and Egger will be employed by the
Company, upon the terms and conditions set forth in this Agreement.

 

2. Term of Employment. Egger’s employment under this Agreement will begin
immediately following the closing (the “Closing”) of the transactions
contemplated by the Agreement and Plan of Merger dated May 25, 1998, by and
among Pulitzer Publishing Company (“PPC”), the Company, and Hearst-Argyle
Television Inc., if such closing occurs, and will continue for an initial term
of three year. The term will automatically continue for successive one-year
periods thereafter; provided, however, that either party may terminate this
Agreement at the end of the initial term or the end of any subsequent one-year
renewal term by giving at least 60 days’ prior written notice of such
termination to the other party.

 

3. Position, Duties and Responsibilities. Egger will serve as a Vice President
of the Company and as general manager of the St. Louis Post Dispatch, or in such
other executive position as the Board of Directors of the Company (the “Board”)
may determine. Egger will devote substantially all of his business time and
attention to the performance of his duties and responsibilities under this
Agreement. Egger may engage in personal, charitable, investment, professional
and other activities to the extent such activities do not prevent him from
properly fulfilling his obligations to the Company under this Agreement.

 

4. Compensation.

 

(a) Base Salary. The Company will pay salary to Egger at an annual rate of
$240,000, in accordance with its regular payroll practices. The Board will
review Egger’s salary at least annually. The Board, acting in its discretion,
may increase (but may not decrease) the annual rate of Egger’s salary in effect
at any time.

 

(b) Annual Incentive Awards. Egger will participate in any bonus plan that may
be established by the Company on the same basis as other executives. Egger will
be eligible for an annual target incentive opportunity of 30% of salary,
increasing to 40% of salary effective January 1, 1999, on a basis that is
consistent with the annual incentive opportunity currently afforded Egger by PPC
under PPC’s executive annual incentive plan. Annual incentive awards will be
payable promptly after the end of the year for which they are earned, subject to
deferral requirements that may be imposed by the Company in order to preserve
its income tax deduction or elective deferral opportunities that may be afforded
by the Company.

 

(c) Employee Benefit Programs. Egger will be entitled to participate in such
employee retirement, pension, welfare and fringe benefit plans, arrangements and
programs of the Company as are made available to the Company’s employees
generally. Egger will be entitled to participate in any stock option, restricted
stock or other equity-based plans or programs of the Company that are made
available to other executives of the Company. Subject to stockholder approval of
the Company’s restricted stock plan, Egger will be awarded restricted shares of
Company stock with a value (determined at the close of business on the first
trading day following the date of the Closing) of $240,000, subject to vesting
upon completion of the stated term of this Agreement.



--------------------------------------------------------------------------------

(d) PPC SERP. The Company will assume the obligations of PPC to Egger for
benefits accrued by Egger under PPC’s Supplemental Executive Benefit Pension
Plan (“SERP”) prior to the Closing. After the Closing, the Company will either
assume and continue to maintain the SERP for the benefit of its eligible
employees (including Egger) or will establish another plan or arrangement that
will provide Egger with continuing future benefits and accruals that are at
least as favorable as would have been provided under the terms of the SERP in
effect immediately prior to the Closing.

 

5. Reimbursement of Business Expenses. Egger is authorized to incur reasonable
expenses in carrying out his duties and responsibilities under this Agreement,
and the Company will promptly reimburse him for all such expenses that are so
incurred upon presentation of appropriate vouchers or receipts, subject to the
Company’s expense reimbursement policies in effect from time to time.

 

6. Termination of Employment.

 

(a) Death. If Egger’s employment with the Company terminates before the end of
the term by reason of his death, then, as soon as practicable thereafter, the
Company will pay to his estate an amount equal to his “Accrued Compensation”
(defined below). Egger’s spouse and covered dependents will be entitled to
continue to participate in the Company’s group health plan(s) at the same
benefit level at which they participated immediately before Egger’s death for a
period of at least one year after Egger’s death or, if longer, for the balance
remaining in the term of this Agreement at the time of his death, and,
thereafter, for such additional continuation period as may be available under
COBRA or under any post-retirement group health plan or arrangement in which
Egger participated prior to his death. For the purposes of this Agreement, the
term “Accrued Compensation” means, as of any date, the amount of any unpaid
salary earned by Egger through that date, plus a pro rata amount of Egger’s
target annual incentive award for the year in which such date occurs, plus any
additional amounts and/or benefits payable to or in respect of Egger under and
in accordance with the provisions of any employee plan, program or arrangement
under which Egger is covered immediately prior to his death.

 

(b) Disability. If the Company terminates Egger’s employment by reason of
Egger’s “disability” (defined below), then Egger will be entitled to (1) his
Accrued Compensation through his employment termination date, (2) continuing
salary payments (at the rate in effect at the time his employment terminates),
reduced by any amounts payable to him pursuant to a Company-sponsored long term
disability program, during the one-year period following the termination of his
employment, and (3) continuing participation in the Company’s group health
plan(s) at the same benefit level at which he and his covered dependent(s)
participated immediately before the termination of his employment for a period
of at least one year after such termination or, if longer, for the balance
remaining in the term of this Agreement at the time of such termination of
employment, and, thereafter, for such additional continuation period as may be
available under COBRA or under any post-retirement group health plan or
arrangement in which Egger participated prior to the termination of his
employment by reason of his disability. For purposes of this Agreement, the term
“disability” means the inability of Egger to substantially perform the customary
duties of his employment for the Company for a period of at least 120
consecutive days by reason of a physical or mental incapacity which is expected
to result in death or last indefinitely.

 

(c) Termination by the Company for Cause or Voluntary Termination by Egger. If
the Company terminates Egger’s employment for “cause” (defined below) or if
Egger terminates his employment without “Good Reason” (as defined in
subsection(d) below) before the end of the stated term that is then in effect,
then Egger will be entitled to receive his Accrued Compensation

 

-2-



--------------------------------------------------------------------------------

through the date his employment terminates, determined without regard to pro
rata bonus, and nothing more. For purposes of this Agreement, the Company may
terminate Egger’s employment for “cause” if (1) Egger commits a felony involving
moral turpitude, or (2) Egger fails to carry out the duties and responsibilities
of his employment due to his willful gross neglect or willful gross misconduct
which cannot be cured or which, if curable, is not cured within 30 days after
receipt of written notice by the Company and a reasonable opportunity to appeal
to the Board (in person or through a representative), provided that, in either
case (1 or 2), Egger’s conduct results in material harm to the financial
condition or reputation of the Company.

 

(d) Termination by the Company Without Cause or by Egger for Good Reason. If
Egger’s employment is terminated by the Company without Cause or by Egger for
“Good Reason” (defined below), then Egger will be entitled to receive (1)
Accrued Compensation through the termination date, (2) continued salary for a
period of six months after the termination date (or, if longer, for the balance
of the then term of this Agreement) at his annual rate of salary in effect
immediately prior to the termination date, (3) a single sum payment in an amount
equal to 40% of the highest annual rate of salary in effect before the
termination date (or, if higher, the highest annual incentive award paid or
payable to Egger for any of the three preceding years (including, for this
purpose, employment with PPC) multiplied by the number of years (including
fractions of a year) covered by the period described in (2), (4) continued
participation in the Company’s group health plan(s) at the same benefit level at
which he and his covered dependent(s) participated immediately before the
termination of his employment for a period of at least one year after such
termination or, if longer, for the balance remaining in the term of this
Agreement at the time of such termination of employment, and, thereafter, for
such additional continuation period as may be available under COBRA or under any
post-retirement group health plan or arrangement in which Egger participated
prior to the termination of his employment, (5) continued participation for at
least one year or, if longer, for the then balance remaining in the term of this
Agreement in the Company’s life insurance plans at the same benefit level in
effect immediately prior to the termination date, (6) elimination of all
restrictions, other than those required by law, on any restricted or deferred
stock awards previously granted to Egger and outstanding at the time of his
termination of employment; and (7) immediate vesting of all stock options
previously granted to Egger and outstanding at the time of his termination of
employment. For the purposes of this Agreement, Egger may terminate his
employment for “Good Reason” if

 

(A) the Company materially diminishes Egger’s duties, responsibilities or
employment conditions in a manner which is inconsistent with the provisions
hereof or with his status as a senior executive officer of the Company or which
has or reasonably can be expected to have a material adverse effect on Egger’s
status or authority within the Company;

 

(B) the Company wilfully fails or refuses to satisfy any of its compensation
obligations under this Agreement; or

 

(C) the Company fails to perform or breaches its obligations under any other
material provision of this Agreement and does not correct such failure or breach
(if correctable) within 30 days following notice thereof by Egger to the
Company.

 

8. No Mitigation; No Offset. Egger will have no obligation to seek other
employment or to otherwise mitigate the Company’s obligations to him arising
from the termination of his employment, and no amounts paid or payable to Egger
by the Company under this Agreement shall

 

-3-



--------------------------------------------------------------------------------

be subject to offset for any remuneration to which Egger may become entitled
from any other source after his employment with the Company terminates, whether
attributable to subsequent employment, self-employment or otherwise

 

9. Confidential Information; Cooperation with Regard to Litigation.

 

(a) Nondisclosure of Confidential Information. During the term of his employment
and thereafter, Egger will not, without the prior written consent of the
Company, disclose to anyone (except in good faith in the ordinary course of
business to a person who will be advised by Egger to keep such information
confidential) or make use of any Confidential Information (as defined below)
except in the performance of his duties hereunder or when required to do so by
legal process, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) that requires him to divulge, disclose or make accessible
such information. In the event that Egger is so ordered, he will give prompt
written notice to the Company in order to allow the Company the opportunity to
object to or otherwise resist such order.

 

(b) Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential Information” means information concerning the business of the
Company or any corporation or other entity that is controlled, directly or
indirectly, by the Company relating to any of its or their products, product
development, trade secrets, customers, suppliers, finances, and business plans
and strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Egger or (2) regarding the Company’s business or
industry properly acquired by Egger in the course of his career as an executive
in the Company’s industry and independent of Egger’s employment by the Company
or PPC. For this purpose, information known or available generally within the
trade or industry of the Company or any subsidiary shall be deemed to be known
or available to the public.

 

(c) Post-Termination Assistance. Egger will cooperate with the Company, during
the term of his employment and thereafter (including following Egger’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any subsidiary of the Company
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to reasonably assist the Company or any such subsidiary in
any such action, suit, or proceeding by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company or any such subsidiary, as reasonably requested;
provided, however, that the same does not materially interfere with his then
current professional activities. The Company will reimburse Egger, on an
after-tax basis, for all expenses reasonably incurred by him in connection with
his provision of testimony or assistance.

 

10. Non-solicitation. During the term of his employment and for a period of 24
months thereafter, Egger will not induce or solicit, directly or indirectly, any
employee of the Company or any subsidiary of the Company to terminate his or her
employment with the Company or any such subsidiary.

 

11. Remedies. If Egger commits a material breach of any of the provisions
contained in sections 9 or 10 above, then (a) the Company will have the right to
immediately terminate all payments and benefits which remain due under this
Agreement, and (b) the Company will have the right to seek injunctive relief.
Egger acknowledges that such a breach of sections 9 or 10 could

 

-4-



--------------------------------------------------------------------------------

cause irreparable injury and that money damages may not provide an adequate
remedy for the Company. Nothing contained herein will prevent Egger from
contesting any such action by the Company on the ground that no violation or
threatened violation of section 9 or 10 has occurred.

 

12. Resolution of Disputes. Any controversy or claim arising out of or relating
to this Agreement or any breach or asserted breach hereof or questioning the
validity and binding effect hereof arising under or in connection with this
Agreement, other than seeking injunctive relief under section 11, shall be
resolved by binding arbitration, to be held in St. Louis in accordance with the
rules and procedures of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Pending the resolution of any arbitration or court
proceeding, the Company will continue payment of all amounts and benefits due
Egger under this Agreement. All costs and expenses of any arbitration or court
proceeding (including fees and disbursements of counsel) shall be borne by the
respective party incurring such costs and expenses, but the Company shall
reimburse Egger for such reasonable costs and expenses in the event he
substantially prevails in such arbitration or court proceeding.

 

13. Indemnification.

 

(a) Company Indemnity. If Egger is made a party, or is threatened to be made a
party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company, PPC or any subsidiary
or affiliate thereof or was serving at the request of the Company or any
subsidiary or affiliate as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Egger’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, then the Company will
indemnify Egger and hold him harmless to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the Company’s Board or, if greater, by the laws of the State of
Delaware, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Egger in connection therewith, except to the extent attributable to Egger’s
gross negligence or fraud), and such indemnification shall continue as to Egger
even if he has ceased to be a director, member, officer, employee or agent of
the Company or other entity and shall inure to the benefit of Egger’s heirs,
executors and administrators. The Company will advance to Egger all reasonable
costs and expenses to be incurred by him in connection with a Proceeding within
20 days after receipt by the Company of a written request for such advance. Such
request shall include an undertaking by Egger to repay the amount of such
advance if it shall ultimately be determined that he is not entitled to be
indemnified against such costs and expenses. The provisions of this section
shall not be deemed exclusive of any other rights of indemnification to which
Egger may be entitled or which may be granted to him and shall be in addition to
any rights of indemnification to which he may be entitled under any policy of
insurance.

 

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Egger under the preceding subsection (a) of this
section that indemnification of Egger is proper because he has met the
applicable standard of conduct, nor a determination by the Company (including
its Board,

 

-5-



--------------------------------------------------------------------------------

independent legal counsel or stockholders) that Egger has not met such
applicable standard of conduct, shall create a presumption that Egger has not
met the applicable standard of conduct.

 

(c) Liability Insurance. The Company will continue and maintain a directors and
officers’ liability insurance policy covering Egger to the extent the Company
provides such coverage for its other senior Egger officers.

 

14. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Egger’s participation in any other employee
benefit or other plans or programs in which he currently participates.

 

15. Assignment; Binding Nature. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, heirs (in the
case of Egger) and permitted assigns. No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company except that
such rights or obligations may be assigned or transferred to the successor of
the Company or its business if the assignee or transferee assumes the
liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law; provided, however, that
no such assignment or transfer will relieve the Company from its payment
obligations hereunder in the event the transferee or assignee fails to timely
discharge them. No rights or obligations of Egger under this Agreement may be
assigned or transferred by him other than his rights to compensation and
benefits, which may be transferred only by will or operation of law, except as
otherwise specifically provided or permitted hereunder.

 

16. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization. Egger represents and warrants
that there is no legal or other impediment which would prohibit him from
entering into this Agreement or which would prevent him from performing the
duties of his employment hereunder.

 

17. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto.

 

18. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by Egger and an authorized
officer of the Company. Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any Party shall impair any such
right, power or remedy or shall be construed to be a waiver of or an
acquiescence to any breach hereof. No waiver by either party of any breach by
the other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Egger or an authorized officer of
the Company, as the case may be.

 

19. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining

 

-6-



--------------------------------------------------------------------------------

provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law.

 

20. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Egger’s employment to the extent necessary to
the intended preservation of such rights and obligations.

 

21. Beneficiaries/References. Egger shall be entitled, to the extent permitted
under any applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Egger’s death by
giving the Company written notice thereof. In the event of Egger’s death or a
judicial determination of his incompetence, reference in this Agreement to Egger
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

22. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of Delaware without reference to
principles of conflict of laws.

 

23. Notices. Any notice given to a party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the party
concerned at the address indicated below or to such changed address as such
party may subsequently give such notice of:

 

If to the Company:

   Pulitzer Inc.      900 North Tucker Boulevard      St. Louis, Missouri 63101
     Attention: Secretary

If to Egger:

   Terry Egger      822 Questover Lane      St. Louis, Missouri 63141

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

PULITZER INC.

By:   /s/    MICHAEL E. PULITZER        

 

/s/    TERRY EGGER         Terry Egger

 

-7-